Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/207,251 filed on 03/19/2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 07/17/2017.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 11/12/2021, 07/23/2021 and 03/19/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claims 10 and 20 are is objected to because of the following informalities: 
As per claims 10 and 20, the limitation "the preset monitoring component" (line 1) does not have proper antecedence basis. 
Appropriate correction is required.


Specification Objections
The disclosure is objected to because of the following informalities: under ”Cross reference to related Application” section, the status of U.S Patent Application No. 16/699416 now is patented need to be updated.
Appropriate correction is required.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Initially, it should be noted that the present application and patent #10990461, have the same inventive entity.  The assignee for both applications is Beijing Xiaomi Mobil.  
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of patent #10990461.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1 and 11 are compared to claim 1 and 4 of US patent #10990461 in the following table:

Instant Application
US patent #10990461
1. An application interaction method, comprising:

establishing a virtual network connection between a current application and a preset virtual server;

acquiring a target network request passing through an operating system by using the virtual network connection, wherein the target network request indicates a jump from the current application to a target application;

extracting a target application parameter from the target network request, wherein the target application parameter includes at least an identifier of the target application; and
launching the target application according to the target application parameter.




































11. An application interaction apparatus, comprising:
a processor; and
a memory for storing instructions executable by the processor, wherein the processor is configured to:

establish a virtual network connection between a current application and a preset virtual server;
acquire a target network request passing through an operating system by using the virtual network connection, wherein the target network request indicates a jump from the current application to a target application;

extract a target application parameter from the target network request, wherein the target application parameter includes at least an identifier of the target application; and
launch the target application according to the target application parameter.




1. An application interaction method, comprising: 
establishing a virtual network connection between the current application and a virtual server preset in the user terminal; and 
acquiring a target message passing through an operating system of a user terminal, wherein the target message instructs a jump from a current application to a target application;
extracting a target application parameter from the target message, wherein the target application parameter comprises at least an identifier of the target application; and 

launching the target application according to the target application parameter, wherein acquiring the target message passing through the operating system comprises: 
acquiring the target message passing through the operating system via the virtual network connection; and 
wherein acquiring the target message passing through the operating system further comprises: 
receiving a triggering operation of a user on a preset interface element in an interface of the current application, wherein the triggering operation triggers the current application to send a message passing through the operating system; 
acquiring the message passing through the operating system; 
determining whether the message comprises preset feature information, wherein the preset feature information comprises a keyword or a preset encoding method; and 
determining the message as the target message based on a determination that the message comprises the preset feature information, wherein the message passing through the operating system comprises a network request; and 
the message passing through the operating system is acquired by at least one of: monitoring a network request sent by a browser; or monitoring a network request sent by a network proxy service. 
4. An application interaction apparatus, comprising: 
a processor; and 
a memory for storing instructions executable by the processor, wherein the processor is configured to: 
establish a virtual network connection between the current application and a virtual server preset in the user terminal; and 
acquire a target message passing through an operating system of a user terminal, wherein the target message instructs a jump from a current application to a target application; 
extract a target application parameter from the target message, wherein the target application parameter comprises at least an identifier of the target application; and 
launch the target application according to the target application parameter, wherein in acquiring the target message passing through the operating system, the processor is further configured to: 
acquire the target message passing through the operating system via the virtual network connection; and 
wherein in acquiring the target message passing through the operating system, the processor is further configured to: receive a triggering operation of a user on a preset interface element in an interface of the current application, wherein the triggering operation triggers the current application to send a message passing through the operating system; 
acquire the message passing through the operating system; 
determine whether the message comprises preset feature information, wherein the preset feature information comprises a keyword or a preset encoding method; and 
determine the message as the target message based on a determination that the message comprises the preset feature information, wherein the message passing through the operating system comprises a network request; and 
the processor is configured to acquire the message passing through the operating system by at least one of: monitoring a network request sent by a browser; or monitoring a network request sent by a network proxy service. 




Allowable Subject Matter
Claims 3-6, 9, 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Arts:
US 2005/0188002 to Yang
[0034] FIG. 5 is a diagram illustrating a connection sequence between a client system and a host server system across a firewall not permitting TCP CONNECT requests. In the case that the firewall (e.g., firewall 1202) does not allow arbitrary client computer system (e.g., desktop 1202) to connect to server computer system (e.g., Virtual Network Hosting Server 205), system 200 uses the SSL Tunneling Protocol for passing through firewall 1102. In most cases, although firewall 1102 does not allow arbitrary outgoing connections to be made, firewall 1102 often allows some intermediate servers like SOCKS servers and HTTP proxy servers to make outgoing connections. FIG. 5 shows the sequences for connection using SSL Tunneling Protocol. In such a case, the client computer system (desktop 1202) does not create a direct TCP connection with the server computer system ( Virtual Network Hosting Server 205), instead, the request will be forwarded by a HTTP proxy Server 5002 using SSL Tunneling Protocol as shown in the FIG. 5. Unlike a direct connection case, the client computer system (desktop 1202) first establishes a direct TCP connection with HTTP Proxy Server 5002. After the TCP connection with HTTP Proxy Server 5002 has been created, desktop 1202 initiates the SSL tunneling request via the HTTP CONNECT method. The general syntax for tunneling requests follows: 

US 2006/0117172 to Zhang
[0046] Until the client has received the OS kernel mirror, the cooperative client-booting method of the invention adopts similar process steps as the above-said MMNC embodiment. Concretely the process flow is as follows: 1) The Client begins its booting procedure after being powered on 511, executing the codes stored in local ROM 512; 2) the client establishes contact with the server by broadcasting to the network; 3) the server assigns an IP address for the client; 4) after acquiring the IP address, the client sends a request to the server for downloading the OS kernel mirror; 5) the server transmits an appropriate OS (e.g Linux) kernel mirror to the client by TFTP 521; 6) the client receives and loads the OS 513 and begins to run a TCP service to listen for any possible file transmission requests sent by other clients through a specific port; 7) meanwhile this request client sends a download request for downloading initial applications to the server 514; 8) the server receives 522 the download request (also called the file request) and then according to the MAC address of the client, decides its role and priority; 9) based on the priority, the server decides the importance of this file request 9a) if the file request has a low priority, it may be put into a waiting queue; 10) as for a file request, the server decides the client's initial applications corresponding to its role, recording these applications and related files into a new AFRDT data structure which is added to the file request; 11) the file request is then put into a suitable queue for processing. 

US 2016/0065580 to Zayed
[0022] The emulated guest operating system 140 can also communicate with one or more remote systems via the emulated network interface and network stack of the native operating system 114, rather than utilize typical native runtime frameworks and APIs associated with the native operating system 114. In another implementation, the guest operating system 140 communicates through a virtual network adaptor that creates a secure tunnel to a remote system. Communication between the user device 102 and remote systems can take place, for example, over media such as standard telephone lines, LAN or WAN links (e.g., T1, T3, 56 kb, X.25), broadband connections (ISDN, Frame Relay, ATM), and/or wireless links (802.11 (Wi-Fi), Bluetooth, ZigBee, Z-Wave, GSM, TD-CDMA, TD-SCDMA, CDMA, SMS over radio, fiber optics, etc.). Other communication media are contemplated. The network can carry TCP/IP protocol communications, HTTP/HTTPS transmissions, and so on, and the connection between the user device 102 and remote systems can be communicated over such TCP/IP networks. Other communication protocols are contemplated. Further, the communication between the user device 102 and a remote system can be encrypted/decrypted using known and/or custom encryption/decryption algorithms.

The prior art of record (Kalligudd in view of Koppolu, Desineni, Yang, Zhang and Zayed) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 3-5, 9, 13-15 and 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 10-11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0337104 to Kalligudd in further view of US 2001/0020243 to Koppolu et al. (hereafter “Koppolu”) and US 2017/0132023 to Desineni et al. (hereafter “Desineni”).

As per claim 1, Kalligudd discloses an application interaction method, comprising:
establishing a virtual network connection between a current application and a preset virtual server (FIG. 5; paragraphs 0008, 0102 and 0111: “One or more system calls to communicate with the private network issued by a mobile application executing on a mobile device may be intercepted. A communication link to a virtual private network (VPN) server may be generated on a port of the mobile device through which to transmit communications from the mobile application to the private network. The VPN server may be instructed to transmit one or more messages from the mobile application to an access gateway for forwarding to the private network.”);
acquiring a target network request passing through an operating system by using the virtual network connection (FIGs. 1-3 and 5; paragraphs 0008, 0102 and 0111: “By intercepting all system calls that the managed application 502 and its associated libraries make to the operating system of the mobile device, the mobile device may be able to identify all system calls to initiate a connection on a local device socket 518. For example, the mobile device may identify all system calls, such as connect( ) and connectx( ), to initiate a tunnel and/or virtual private network connection to the private virtual network 520 on local device socket 518 of the mobile device.”).
Kalligudd does not explicitly disclose wherein the target network request indicates a jump from the current application to a target application; extracting a target application parameter from the target network request, wherein the target application parameter includes at least an identifier of the target application; and launching the target application according to the target application parameter.
Koppolu further discloses wherein the target network request indicates a jump from the current application to a target application (paragraphs 0276-0287: “Hyperlink navigation involves a transition (also known as a " jump") from one document, object, or application (referred to as the "hyperlink container") to another document, object, or application (referred to as the "hyperlink target").”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Koppolu into Kalligudd’s teaching because it would provide for the purpose of the hyperlink can be navigated by binding to the target, and then requesting that the target navigate to the location (Koppolu, paragraph 0286).
Desineni further discloses extracting a target application parameter from the target network request (paragraphs 0082 and 0086-0090: “In the routing library 350, a URI parser 354 receives a link, such as from an operating system of a user device in which the routing library 350 is installed. The link may be a URI that conforms to the scheme specified in the scheme registration declaration 316… The URI parser 354 extracts a unique ID from the link, which may be performed simply by taking the text of the URI to the right of the pair of forward slashes in the URI” (see paras. 85-86; and see also paras. 78-84), and “create a view controller object with class RestaurantViewController”), wherein the target application parameter includes at least an identifier of the target application (paragraphs 0042 and 0062: “For example, a hotels app may query the search system 284 for restaurants near the user's selected hotel and the search system 284 may provide restaurant search results to the hotels app. In the case where App A 232 is a restaurant review app, the hotels app can link directly into a deep state of App A”); and 
launching the target application according to the target application parameter (paragraphs 0044 and 0049: “the app now has deep link functionality that can be accessed from external resources. For example, a search system could provide results that lead directly to deep states of the app. Or a third party app could easily direct users to deep states of the app. This may increase the visibility of the app and allow for tighter integration and better overall user experience with the app”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Desineni into Kalligudd’s teaching and Koppolu’s teaching because it would provide for the purpose of the app now has deep link functionality that can be accessed from external resources. For example, a search system could provide results that lead directly to deep states of the app. Or a third party app could easily direct users to deep states of the app. This may increase the visibility of the app and allow for tighter integration and better overall user experience with the app (Desineni, paragraphs 0044 and 0049).

As per claim 7, Kalligudd does not explicitly disclose wherein extracting the target application parameter from the target network request comprises: sending the target network request to a preset message service; and extracting the target application parameter in the target network request by the message service.
Desineni further discloses wherein extracting the target application parameter from the target network request (paragraphs 0082 and 0086-0090: “In the routing library 350, a URI parser 354 receives a link, such as from an operating system of a user device in which the routing library 350 is installed. The link may be a URI that conforms to the scheme specified in the scheme registration declaration 316… The URI parser 354 extracts a unique ID from the link, which may be performed simply by taking the text of the URI to the right of the pair of forward slashes in the URI” (see paras. 85-86; and see also paras. 78-84), and “create a view controller object with class RestaurantViewController”), wherein the target application parameter includes at least an identifier of the target application (paragraphs 0042 and 0062: “For example, a hotels app may query the search system 284 for restaurants near the user's selected hotel and the search system 284 may provide restaurant search results to the hotels app. In the case where App A 232 is a restaurant review app, the hotels app can link directly into a deep state of App A”) comprises:
sending the target network request to a preset message service (paragraphs 0082 and 0086-0090: “In the routing library 350, a URI parser 354 receives a link, such as from an operating system of a user device in which the routing library 350 is installed. The link may be a URI that conforms to the scheme specified in the scheme registration declaration 316… The URI parser 354 extracts a unique ID from the link, which may be performed simply by taking the text of the URI to the right of the pair of forward slashes in the URI” (see paras. 85-86; and see also paras. 78-84), and “create a view controller object with class RestaurantViewController”), wherein the target application parameter includes at least an identifier of the target application (paragraphs 0042 and 0062: “For example, a hotels app may query the search system 284 for restaurants near the user's selected hotel and the search system 284 may provide restaurant search results to the hotels app. In the case where App A 232 is a restaurant review app, the hotels app can link directly into a deep state of App A”); and
extracting the target application parameter in the target network request by the message service (paragraphs 0082 and 0086-0090: “In the routing library 350, a URI parser 354 receives a link, such as from an operating system of a user device in which the routing library 350 is installed. The link may be a URI that conforms to the scheme specified in the scheme registration declaration 316… The URI parser 354 extracts a unique ID from the link, which may be performed simply by taking the text of the URI to the right of the pair of forward slashes in the URI” (see paras. 85-86; and see also paras. 78-84), and “create a view controller object with class RestaurantViewController”), wherein the target application parameter includes at least an identifier of the target application (paragraphs 0042 and 0062: “For example, a hotels app may query the search system 284 for restaurants near the user's selected hotel and the search system 284 may provide restaurant search results to the hotels app. In the case where App A 232 is a restaurant review app, the hotels app can link directly into a deep state of App A”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Desineni into Kalligudd’s teaching and Koppolu’s teaching because it would provide for the purpose of the app now has deep link functionality that can be accessed from external resources. For example, a search system could provide results that lead directly to deep states of the app. Or a third party app could easily direct users to deep states of the app. This may increase the visibility of the app and allow for tighter integration and better overall user experience with the app (Desineni, paragraphs 0044 and 0049).

As per claim 10, Kalligudd discloses wherein the preset monitoring component includes a firewall component (paragraphs 0054, 0058 and 0100).

As per claim 11, Kalligudd discloses an application interaction apparatus, comprising:
a processor (FIG. 2); and
a memory for storing instructions executable by the processor (FIG. 2), wherein the processor is configured to:
establish a virtual network connection between a current application and a preset virtual server (FIG. 5; paragraphs 0008, 0102 and 0111: “One or more system calls to communicate with the private network issued by a mobile application executing on a mobile device may be intercepted. A communication link to a virtual private network (VPN) server may be generated on a port of the mobile device through which to transmit communications from the mobile application to the private network. The VPN server may be instructed to transmit one or more messages from the mobile application to an access gateway for forwarding to the private network.”);
acquire a target network request passing through an operating system by using the virtual network connection (FIGs. 1-3 and 5; paragraphs 0008, 0102 and 0111: “By intercepting all system calls that the managed application 502 and its associated libraries make to the operating system of the mobile device, the mobile device may be able to identify all system calls to initiate a connection on a local device socket 518. For example, the mobile device may identify all system calls, such as connect( ) and connectx( ), to initiate a tunnel and/or virtual private network connection to the private virtual network 520 on local device socket 518 of the mobile device.”).
Kalligudd does not explicitly disclose wherein the target network request indicates a jump from the current application to a target application; extract a target application parameter from the target network request, wherein the target application parameter includes at least an identifier of the target application; and launch the target application according to the target application parameter.
Koppolu further discloses wherein the target network request indicates a jump from the current application to a target application (paragraphs 0276-0287: “Hyperlink navigation involves a transition (also known as a " jump") from one document, object, or application (referred to as the "hyperlink container") to another document, object, or application (referred to as the "hyperlink target").”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Koppolu into Kalligudd’s teaching because it would provide for the purpose of the hyperlink can be navigated by binding to the target, and then requesting that the target navigate to the location (Koppolu, paragraph 0286).
Desineni further discloses extract a target application parameter from the target network request (paragraphs 0082 and 0086-0090: “In the routing library 350, a URI parser 354 receives a link, such as from an operating system of a user device in which the routing library 350 is installed. The link may be a URI that conforms to the scheme specified in the scheme registration declaration 316… The URI parser 354 extracts a unique ID from the link, which may be performed simply by taking the text of the URI to the right of the pair of forward slashes in the URI” (see paras. 85-86; and see also paras. 78-84), and “create a view controller object with class RestaurantViewController”), wherein the target application parameter includes at least an identifier of the target application (paragraphs 0042 and 0062: “For example, a hotels app may query the search system 284 for restaurants near the user's selected hotel and the search system 284 may provide restaurant search results to the hotels app. In the case where App A 232 is a restaurant review app, the hotels app can link directly into a deep state of App A”); and 
launch the target application according to the target application parameter (paragraphs 0044 and 0049: “the app now has deep link functionality that can be accessed from external resources. For example, a search system could provide results that lead directly to deep states of the app. Or a third party app could easily direct users to deep states of the app. This may increase the visibility of the app and allow for tighter integration and better overall user experience with the app”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Desineni into Kalligudd’s teaching and Koppolu’s teaching because it would provide for the purpose of the app now has deep link functionality that can be accessed from external resources. For example, a search system could provide results that lead directly to deep states of the app. Or a third party app could easily direct users to deep states of the app. This may increase the visibility of the app and allow for tighter integration and better overall user experience with the app (Desineni, paragraphs 0044 and 0049).

As per claim 17, it is an apparatus claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 7.

As per claim 20, it is an apparatus claim, which recite(s) the same limitations as those of claim 10. Accordingly, claim 20 is rejected for the same reasons as set forth in the rejection of claim 10.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalligudd in view of Koppolu and Desineni, as applied to claims 1 and 11, and further in view of US 2018/0322272 to Sharma et al. (hereafter “Sharma”) and US 2001/0047406 to Araujo et al. (hereafter “Araujo”)

As per claim 2, Kalligudd discloses wherein establishing the virtual network connection between the current application and the preset virtual server (FIG. 5; paragraphs 0008, 0102 and 0111: “One or more system calls to communicate with the private network issued by a mobile application executing on a mobile device may be intercepted. A communication link to a virtual private network (VPN) server may be generated on a port of the mobile device through which to transmit communications from the mobile application to the private network. The VPN server may be instructed to transmit one or more messages from the mobile application to an access gateway for forwarding to the private network.”);
acquiring the target network request passing through the operating system by using the virtual network connection (FIGs. 1-3 and 5; paragraphs 0008, 0102 and 0111: “By intercepting all system calls that the managed application 502 and its associated libraries make to the operating system of the mobile device, the mobile device may be able to identify all system calls to initiate a connection on a local device socket 518. For example, the mobile device may identify all system calls, such as connect( ) and connectx( ), to initiate a tunnel and/or virtual private network connection to the private virtual network 520 on local device socket 518 of the mobile device.”).
Kalligudd does not explicitly disclose establishing a virtual transmission control protocol (TCP) connection between the current application and a preset virtual HTTP server; and acquiring, through the virtual TCP connection, a target HTTP request passing through the operating system.
Sharma further discloses establishing a virtual transmission control protocol (TCP) connection between the current application and a preset virtual HTTP server (paragraph 0019: “In one embodiment, the virtual network terminal 220 and the virtual network client 205 maintain a TCP connection. When a remote desktop message (e.g., command) is generated by the RDP client 210, the virtual network client 205 receives the remote desktop message and converts it to a transport message using a different transport protocol.”); and
acquiring, through the virtual TCP connection, a target HTTP request (paragraphs 0018-0019: “Then, the virtual network client 205 sends a transport message in the format of an HTTP GET request to the virtual network terminal 220 (e.g., GET XXXX.net/encoded-packet/vY.Y/AxrEbG543c2), where XXXX.net is the address of the virtual network terminal 220, and Y.Y specifies the protocol version. In response, the virtual network terminal 220 receives the transport message, extracts and decodes the remote desktop message and forwards the extracted RDP message to the RDP server 225. The RDP server 225 may send a reply, which is intercepted by the virtual network terminal 220 and converted into another HTTP message (i.e., transport message) “).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sharma into Kalligudd’s teaching, Koppolu’s teaching and Desineni’s teaching because it would provide for the purpose of The virtual network client 205 and the virtual network terminal 220 employ an HTTP protocol that is not impacted by various firewall restrictions. Since the traffic between the client terminal 205 and the virtual network terminal 220 appears as regular web traffic, it is not filtered (Sharma, paragraphs 0018).

Allen further discloses a target HTTP request passing through the operating system (FIG. 4; paragraph 0035: passing a kernel (OS as claimed)).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Allen into Kalligudd’s teaching, Koppolu’s teaching, Desineni’s teaching and Sharma’s teaching because it would provide for the purpose of Node.js HTTP module may provide http.createServer and http.request implementation using an HTTP driver of the Dom0 rather than building a TCP/IP stack against a virtual network adapter, which would require more overhead (Allen, paragraphs 0035).

As per claim 12, it is an apparatus claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 12 is rejected for the same reasons as set forth in the rejection of claim 2.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalligudd in view of Koppolu and Desineni, as applied to claims 7 and 17, and further in view of US 2016/0330237 to Edlabadkar

As per claim 8, Kalligudd does not explicitly disclose wherein sending the target network request to the preset message service comprises: filtering out preset feature information from the target network request, to acquire a filtered target network request; and sending the filtered target network request to the preset message service.
Edlabadkar further discloses wherein sending the target network request to the preset message service comprises:
filtering out preset feature information from the target network request, to acquire a filtered target network request (paragraphs 0056-0057 and 0061: “At step 306, based on the user's settings or desire to block trackers or third-party content, these requests are filtered from the actual request before it is sent out to the Internet service provider.”); and
sending the filtered target network request to the preset message service (paragraphs 0056-0057 and 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Edlabadkar into Kalligudd’s teaching, Koppolu’s teaching and Desineni’s teaching because it would provide for the purpose of depending on user filter preferences, websites get allowed or blocked and an appropriate message will be displayed to the user (Edlabadkar, paragraphs 0057).

As per claim 18, it is an apparatus claim, which recite(s) the same limitations as those of claim 8. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 8.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193